Citation Nr: 1760055	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 28, 2009 for the grant of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Brian Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to May 1995.  He died in August 2012.  The appellant is his surviving spouse, and has been properly substituted as the claimant in this matter.  See 38 U.S.C. § 5121A (2012).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2016, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A claim for entitlement to a TDIU was received on July 28, 2009.

2.  Prior to July 28, 2009, the Veteran's service-connected disabilities did not meet the schedular criteria to warrant entitlement to TDIU.

3.  The evidence demonstrates that since November 2, 2008, the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, precluded all forms of substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis as of November 2, 2008, but no earlier, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the appellant nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Also, the record reflects that the appellant specifically indicated that she was seeking an effective date of November 2, 2008 for the grant of the TDIU.  As the Board is granting the benefit sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.  

Earlier Effective Date for TDIU 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A claim for TDIU is a claim for increased compensation if, as in this case, the disability upon which entitlement to TDIU is based has already been found to be service connected.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Dec. 3, 2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is VA policy to grant TDIU on an extraschedular basis, when the percentage requirements are not met, when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As will be discussed below, in April 2016, the Veteran's claim was forwarded to the Director of Compensation Service for extraschedular consideration; therefore, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b).

The Veteran filed an initial claim for TDIU in July 2009.  In a rating decision dated in October 2011, the Veteran was granted entitlement to TDIU and an effective date of July 28, 2009 was assigned, the date on which he filed his claim and met the schedular criteria for a TDIU.

The appellant asserts that TDIU should be awarded for the period from November 2008 to July 29, 2009.  Prior to July 28, 2009, the Veteran's service-connected disabilities consisted of right shoulder traumatic arthritis, evaluated as 20 percent disabling; lumbar spine degenerative disc disease, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensable; left ankle traumatic arthritis, evaluated as 20 percent disabling; right ankle traumatic arthritis, evaluated as 20 percent disabling; and left elbow epicondylitis, evaluated as noncompensable.  The Veteran was in receipt of a combined evaluation of 60 percent disabling prior to July 28, 2009.  Consequently, the Veteran did not meet the schedular criteria for an award of a TDIU prior to July 28, 2009.  38 C.F.R. § 4.16(a).

On his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, dated in September 2009, the Veteran stated that his lumbar spine disability and right shoulder disability prevented him from securing or following a substantially gainful occupation.  He indicated that his disability affected full-time employment in December 2005, last worked full-time in November 2007, and became too disabled to work in September 2009.  He last worked in construction from May 2003 to November 2007.  The Veteran completed two years of college and received an Associate's Degree in nursing.  

In September 2009, a VA examiner noted that the Veteran was capable of doing a large majority of his activities of daily living, but recently had right shoulder surgery.  At that point he was extremely limited in functional capacities with regard to his right shoulder, but his general work capacity should include light duty and sedentary jobs after his initial post-operative period.  

An October 2009 VA examiner noted that the Veteran's persistent sinusitis symptoms accounted for lack of stamina at work, but that it was relatively minor and that it was far more likely that his orthopedic disabilities applied in consideration of the Veteran's employability.

The Veteran's former employer, B&R Construction, submitted a November 2009 letter where they stated that the Veteran was unable to maintain or continue a substantial amount of his duties due to his back, shoulder, ankle injuries and his arthritis.  His inability to stand or sit for a prolonged period of time and his inability to bend over and lift objects rendered him in a non-productive role and his right shoulder prevented him from performing mundane tasks.  Although the Veteran was a valued employee he lost too much time from work due to his disabilities and was physically unable to work for them anymore.   

In a January 2010 request for employment information (VA Form 21-4192), B&R Construction indicated that the Veteran began work in June 2003 and last worked November 2, 2008.  He worked full-time as a general contractor and was terminated because he was physically unable to perform his responsibilities and duties.  In an attached statement, it was noted that the Veteran was a diligent, responsible, and tireless employee.  During the five years he was employed it was noted that the Veteran's physical attributes deteriorated, and many days were lost to back problems, right shoulder problems, and ankle problems.  During the last two years he was allowed many concessions, including eliminating lifting and frequent breaks.  Ultimately, his missed days became a problem for the company, and they were forced to terminate his position.  

Based on the evidence of record, the Board remanded the claim for referral in April 2016 to the Director, Compensation Service, for extraschedular consideration for a TDIU from November 2008 to July 28, 2009 as required under 38 C.F.R. § 4.16(b).  In February 2017, following an administrative review of the case, the Director, Compensation Service, concluded that entitlement to a TDIU on an extraschedular basis for the period prior to July 28, 2009, was not established.  In support of this conclusion, the Director explained that the Veteran was not precluded from performing light duty and sedentary work.  

The appellant submitted a letter in October 2017, where she indicated that by 2008, the Veteran missed numerous work days due to a sore back, swollen ankles, or a bad shoulder.  His employer eventually put him on a light duty position, which included answering the phone, ordering and scheduling materials and labor, and filing and writing checks.  However, he was unable to do these things due to pain and the medications he was taking and got to the point where he could not sit upright for 15 minutes or stand for 10-15 minutes.  She indicated that by November 2008 the Veteran was housebound and would spend his days in bed or in a recliner.  

The Veteran's employer B&R Construction submitted another letter in October 2017 where it was stated that towards the end of his employment the Veteran could do very little and began missing more and more work.  He was switched from a job site to a home-based office where he ordered materials and scheduled sub contract labor.  He got to a point where he could not do it any longer, and could not sit or stand for any significant time.  As a result, the company decided they needed to eliminate his position with the company.
In October 2017, the appellant's attorney submitted a February 2012 determination of the Social Security Administration (SSA), which determined that the Veteran was disabled as of November 2008 due to disabilities including his bilateral ankle disabilities, his lumbar spine disability, his right shoulder disability, and left elbow disability.  The SSA determination found that the Veteran had the residual functional capacity to perform significantly less than the full range of sedentary work, and that he was unable to perform sedentary work on a regular and continuing basis without accommodation.  The Veteran's past work as a nurse and in construction required light, medium, and heavy activity, and the demands of the work would exceed the Veteran's residual functional capacity.  

As mentioned above, the Veteran was last employed on November 2, 2008 and filed an initial claim for TDIU on July 28, 2009.  As indicated above, an effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Even though the Veteran did not meet the schedular criteria for an award of a TDIU prior to July 28, 2009, the evidence as a whole shows that it is factually ascertainable that the Veteran's service-connected lumbar spine disability, ankle disabilities, and shoulder disability were severe enough to prevent substantially gainful employment since November 2, 2008, the date the Veteran was last employed.  

The statements from the appellant and the Veteran's employer indicate that by November 2008, the pain from these disabilities caused the Veteran to miss many days of work, and made him unable to perform any physical tasks, and made him unable to sit or stand for any long period of time to accomplish any sedentary office-type work.  The Veteran's employer also indicated that despite the many concessions afforded to the Veteran, they had to terminate his position as he could no longer perform any of the tasks required of him.  In addition, while the Board is not bound by any determination of the SSA, the finding that the Veteran was disabled as of November 2008 due to disabilities including his bilateral ankle disabilities, lumbar spine disability, right shoulder disability, and left elbow disability is relevant and probative in determining whether the Veteran was unable to maintain gainful employment since November 2, 2008.  While the Veteran earned an Associate's Degree in nursing, the SSA determination also found that the Veteran's past work as a nurse required more than just light duty and exceeded the Veteran's residual functional capacity to perform significantly less than the full range of sedentary work.  Thus, based on this evidence, the Board finds that it was factually ascertainable that a TDIU rating is warranted, on an extraschedular basis, effective November 2, 2008.

Although the September 2009 VA examiner found that the Veteran's general work capacity should include light duty and sedentary jobs following an initial post-operative period for his right shoulder, the examiner's opinion is afforded little probative value as the opinion was based only on findings that the Veteran could perform activities of daily living and did not consider the Veteran's educational background and work history, or the combined effects of the Veteran's service-connected disabilities.  

In addition, although the VA Director of Compensation concluded that the Veteran's service-connected disabilities would not preclude light duty and sedentary employment prior to July 28, 2009, the Board finds that the opinion has little probative value.  It does not appear to be based on a thorough or detailed review of the medical record, as it only considered the findings of the September 2009 and October 2009 VA examiners and made no reference to the statements of the Veteran's employer.  

The Board also finds that an effective date earlier than November 2, 2008 is not warranted in this case.  The Board has considered whether an earlier TDIU claim could be inferred, see Rice v. Shinseki, 22 Vet. App. 447 (2009), but even if there were any earlier pending increased rating claims, the record reflects that the Veteran was substantially employed until November 2, 2008.  As such, an effective date for the grant of TDIU prior to November 2, 2008 is not warranted.

Accordingly, as the Veteran's claim was received in July 2009, and it was factually ascertainable that the Veteran's service-connected lumbar spine disability, ankle disabilities, and shoulder disability were severe enough to prevent substantially gainful employment since November 2, 2008, the Board finds that an effective date for the award of entitlement to a TDIU on an extraschedular basis is warranted effective November 2, 2008.  


ORDER

Entitlement to an effective date of November 2, 2008, for the grant of a TDIU on an extraschedular basis, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


